 1

 2
                                                                                    JS-6
 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     CENTRAL DISTRICT OF CALIFORNIA
 9

10 Crédito Real USA, Inc.,                             Case No. 2:20-cv-11781-SVW-PD
                                          Plaintiff,   ORDER GRANTING STIPULATED
11                                                     MOTION TO DISMISS WITH
              v.                                       PREJUDICE
12 Star World, Inc., et al.,                           Ctrm:    10A
                                                       Judge:   Stephen V. Wilson
                                        Defendants.
13

14             Plaintiff Crédito Real USA, Inc. and Defendants Star World, Inc. and Jerry

15 Yoram Azarkman, by and through their respective undersigned counsel, jointly

16 stipulating to the Stipulated Motion to Dismiss With Prejudice (the “Stipulated

17 Motion”), and the Court, reviewing the Stipulated Motion, finds just cause for

18 entry of the following order.

19            IT IS THEREFORE ORDERED that this action is dismissed, with prejudice.

20 DATED: June 30, 2021
                                           HONORABLE STEPHEN V. WILSON
                                           UNITED STATES DISTRICT COURT
21                                         JUDGE
                                                  1
                   [PROPOSED] ORDER RE STIPULATED MOTION TO DISMISS WITH PREJUDICE
                                     CASE NO. 2:20-CV-11781-SVW-PD
     CORE/3508569.0010/167868507.1
